Citation Nr: 0126521	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 based on a period of convalescence following surgery 
in March 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1979 to 
November 1998.  

The current appeal arose from a November 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to a 
temporary total rating pursuant to 38 C.F.R. § 4.30 based on 
a period of convalescence following surgery in March 2000. 

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the 
Montgomery, Alabama RO in August 2001, a transcript of which 
has been associated with the claims file.

The case has been forward to the Board for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the service medical records shows that the 
veteran sustained a fracture of the left tibia and fibula.  
The March 1999 VA examination report revealed palpable 
malunion of the left leg, approximately 3/4 inch shorter than 
the right, but very well healed.  The pertinent diagnosis on 
VA examination was left leg shrapnel injury and left lower 
extremity shortening.  Functional impairment mild to 
moderate. 

Service connection has been granted for residuals of a 
gunshot wound of the left leg with malunion left tibia, 
currently evaluated as 30 percent disabling.  

The record reveals that in March 2000 the appellant sustained 
a left leg injury at work.  He underwent open reduction and 
internal fixation with freeze dried bone graft and plate and 
screws in March 2000, as well as additional left leg and knee 
surgeries in 2000 and 2001, which necessitated an extended 
period of convalescence.

In the November 2000 rating decision on appeal, the RO denied 
entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 on the basis that the surgery 
and convalescence was for an intervening non-service 
connected condition. 

The veteran has claimed entitlement to a temporary total 
rating pursuant to 38 C.F.R. § 4.30 based on a period of 
convalescence following multiple surgeries.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  38 
C.F.R. § 4.30.

Pursuant to 38 C.F.R. § 4.30(a)(1), such convalescence rating 
will be assigned if the surgery necessitated at least one 
month of convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), 
such convalescence rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescence rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.  Id.

The veteran argues that his surgical treatment performed in 
March 2000 and all subsequent surgeries, which required 
extended convalescence included involvement of his service-
connected gunshot wound left leg with malunion of the left 
tibia on a secondary basis to include aggravation.  His claim 
of secondary service connection is inextricably intertwined 
with the issue of entitlement to a temporary total evaluation 
based on convalescence.

The Board notes that a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs or an approved hospital for a 
period in excess of 21 days or hospital observation at 
Department of Veterans Affairs expense for a service-
connected disability for a period in excess of 21 days.  

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29 
(2001).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

During the veteran's August 2001 travel board hearing before 
the undersigned he testified that his service-connected 
disability did not cause the work-related injury, however 
additional surgeries to his left leg were due to the service-
connected gunshot wound left leg with malunion left tibia.  
He has returned to work twice during his eighteen-month 
convalescence.  It does not appear that the veteran has 
permanently returned to work at this time.  In this regard 
there are no records in the file reflective of an anticipated 
release to work date.  

The Board notes that additional private medical records were 
associated with the claims file.  Some of these records were 
not previously reviewed by the RO, including an operative 
report dated in May 2001.  These records are pertinent the 
issue on appeal.  

In light of above the Board finds that a medical opinion is 
necessary to ascertain the extent of involvement of the 
service-connected gunshot wound left leg with malunion left 
tibia with respect to increased impairment, and whether it 
contributed to or resulted in the multiple surgeries and 
extended convalescence.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his left leg 
symptomatology.  


After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been obtained.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  The RO should arrange for VA special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis if necessary to 
determine the involvement, if any, of his 
gunshot wound left leg with malunion left 
tibia with respect to additional on-the-
job injury necessitating additional left 
leg surgery.  




The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner should 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.

The examiner should offer an opinion as 
to whether there was any direct causal or 
aggravational role of the service-
connected gunshot wound left leg with 
malunion left tibia and the on-the-job 
injury necessitating multiple surgeries 
and extended convalescence.  The examiner 
must ascertain whether the required 
surgeries involvement any treatment of 
the service-connected disability of the 
left leg.

The examiner should state the relative 
contribution of the service-connected 
disability to the additional surgeries 
and/or convalescence due to the 
industrial injury.  

The rationale for all conclusions and 
opinions expressed should be provided.  
Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
and development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re- 
adjudicate the issue of entitlement to a 
temporary total rating pursuant to 38 
C.F.R. § 4.30 based on a period of 
convalescence following surgery in March 
2000.  The RO should also consider the 
applicability of 38 C.F.R. §§ 3.310(a), 
4.29 (2001).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for any scheduled VA 
examination(s) without good cause shown may result in a 
denial of his claim for temporary total compensation 
benefits.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


